DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1–18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, US 2014/0176888 to Hakoi et al. discloses, for example in Fig. 3 and its description, a liquid crystal display device comprising: paired substrates 21/31; a liquid crystal layer 13 disposed between the substrates; a photo-alignment film 22/32 disposed between at least one of the substrates and the liquid crystal layer; and a polymer layer 23/33 disposed between the liquid crystal layer and the photo-alignment film, the photo-alignment film containing a polymer that contains a photo-reactive functional group (e.g., paragraph [0030]).
However, the prior art of record fails to disclose, and would not have rendered obvious, that the polymer layer contains a polymer that has a structure derived from a polymerization initiator represented by formula (1) and a structure derived from a monomer represented by formula (2).
Claim 9 recites similar features as Claim 1.  Claims 2–8 depend from Claim 1, and Claims 10–18 depend from Claim 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN CROCKETT whose telephone number is (571)270-3183.  The examiner can normally be reached on M-F 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN CROCKETT/Primary Examiner, Art Unit 2871